 

Exhibit 10.5

EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AWARD AGREEMENT

PATTERSON-UTI ENERGY, INC.
2014 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective June 29, 2017)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is between
Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and
____________ (the “Recipient”) effective as of the ____ day of _____, 20__ (the
“Grant Date”), pursuant to the Patterson-UTI Energy, Inc. 2014 Long-Term
Incentive Plan, as amended and restated effective as of June 29, 2017 and as
thereafter amended from time to time (the “Plan”), which is incorporated by
reference herein in its entirety.

WHEREAS, the Company desires to grant to the Recipient the restricted stock
units specified herein (the “RSUs”), subject to the terms and conditions of this
Agreement and the Plan; and

Whereas, the Company and the Recipient desire that the remuneration provided
under this Agreement meets the exception to the limitation on deduction
contained in Section 162(m) of the of the Internal Revenue Code of 1986, as
amended (the “Code”); and

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.

Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:

 

(a)

[For purposes of this Agreement, a “Change in Control of the Company” shall mean
the occurrence of any of the following after the Grant Date:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (A) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i) of this Section 1(a), the following
acquisitions shall not constitute a Change in Control of the Company: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 1(a); or

 

(ii)

Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or

1

--------------------------------------------------------------------------------

 

 

other actual or threatened solicitation of proxies or consents by or on behalf
of a Covered Person other than the Board; or

 

(iii)

Consummation of (xx) a reorganization, merger or consolidation or sale of the
Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or, if earlier, of the action of the
Board, providing for such Business Combination.]1

 

(b)

“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of RSUs issued to the
Recipient hereunder and the obligation to forfeit and surrender such RSUs to the
Company.

 

(c)

“Restricted Period” shall mean the period designated by the Company during which
the RSUs are subject to Forfeiture Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.

Grant of Restricted Stock Units. Effective as of the Grant Date, the Company
hereby grants to the Recipient pursuant to the terms and conditions of the Plan
and this Agreement the following number of RSUs: _________. Each RSU shall
represent the right to receive one share of the Company’s common stock, $.01 par
value per share (“Common Stock”) on the conditions set forth herein. During the
Restricted Period, the RSUs will be evidenced by entries in a bookkeeping ledger
account which reflect the number of RSUs credited under the Plan for the
Recipient’s benefit.

3.

Vesting and Settlement. The RSUs that are granted hereby shall be subject to the
Forfeiture Restrictions. The Forfeiture Restrictions shall not lapse and the
RSUs shall not vest either in part or in whole unless the performance conditions
for any of the periods reflected in the table on Exhibit A (the “Performance
Periods”) are satisfied for a Performance Period (the “Performance Goals”) as
set forth on Exhibit A:

If the applicable Performance Goal is achieved for any of the Performance
Periods, then the Restricted Period and all of the Forfeiture Restrictions on
the RSUs shall lapse and the RSUs shall vest as follows (it

 

1 

May be in some forms but not in others.

2

--------------------------------------------------------------------------------

 

being understood that the number of RSUs as to which all restrictions have
lapsed and which have vested in the Recipient at any time shall be the greatest
of the number of vested RSUs specified in subparagraph (a), (b), (c) or (d)
below):

 

(a)

The Recipient shall become vested as to the RSUs pursuant to the following
vesting schedule:

 

[(i)

on the first anniversary of the Grant Date, 1/3 of the RSUs subject to this
Agreement shall vest;

 

(ii)

on the _____ day of each month of the twenty-three (23) months thereafter, one
thirty-sixth (1/36) of the RSUs subject to this Agreement shall be vested and on
the _____ day of the thirty-sixth month following the Grant Date the remaining
RSUs subject to the Agreement shall be vested.]

 

[(i)

on the first anniversary of the Grant Date, 1/3 of the RSUs subject to this
Agreement shall vest;

 

(ii)

on the second anniversary of the Grant Date, 1/3 of the RSUs subject to this
Agreement shall vest; and

 

(iii)

on the third anniversary of the Grant Date, the remaining 1/3 of the RSUs
subject to this Agreement shall vest.]2

In the event the Performance Goals are not met as of the end of at least one
Performance Period ending prior to an applicable vesting date specified in this
Section 4(a), the RSUs that would have otherwise vested on such date shall not
vest, but shall remain subject to the Forfeiture Restrictions until the
Performance Goals are satisfied for a Performance Period (the “Qualifying
Performance Period”), at which time any RSUs scheduled to have vested prior to
the end of the Qualifying Performance Period shall vest, and any RSUs scheduled
to vest subsequent to the end of the Qualifying Performance Period shall vest on
their normal schedule, subject to the Recipient’s continued employment, except
as otherwise expressly described below.

 

(b)

If the Recipient’s employment with the Company and all Subsidiaries is
terminated for any reason other than death or disability before all the RSUs
have vested, the RSUs that have not vested shall be forfeited and the Recipient
shall cease to have any rights with respect to such forfeited RSUs.

 

(c)

In the event of the termination of the Recipient’s employment with the Company
and all Subsidiaries due to death or disability before all of the RSUs have
vested, the Recipient shall be vested in the number of RSUs equal to the sum of
the following:

 

(i)

a number equal to the product of (A) 1/3 of the RSUs that are granted hereby,
multiplied by (B) a fraction, the numerator of which is the number of days in
the period commencing on and including the Grant Date up to a maximum of 365
days and ending on and including the date of the Recipient’s termination of
employment due to death or disability, and the denominator of which is 365, plus

 

(ii)

a number equal to the product of (A) 1/3 of the RSUs that are granted hereby,
multiplied by (B) a fraction, the numerator of which is the number of days in
the period commencing on and including the Grant Date up to a maximum of 730
days and ending on and including the date of the Recipient’s termination of
employment due to death or disability, and the denominator of which is 730, plus

 

2 

Each award is expected to have yearly or monthly vesting.

3

--------------------------------------------------------------------------------

 

 

(iii)

a number equal to the product of (A) 1/3 of the RSUs that are granted hereby,
multiplied by (B) a fraction, the numerator of which is the number of days in
the period commencing on and including the Grant Date up to a maximum of 1095
days and ending on and including the date of the Recipient’s termination of
employment due to death or disability, and the denominator of which is 1095.

 

(d)

[Upon the occurrence of a Change in Control of the Company, the RSUs that have
not vested as of the date of such Change in Control of the Company shall be 100%
vested; provided, however, that this subparagraph (d) shall not apply if the
Recipient is the Covered Person or forms part of the Covered Person as specified
in Section 1(a)(i) that acquires 35% or more of either the Outstanding Company
Common Stock or Outstanding Company Voting Securities and such acquisition
constitutes a Change in Control of the Company.]

If the Performance Goal is not achieved by the end of the last Performance
Period then the Forfeiture Restrictions shall not lapse and the RSUs and all
rights of the Recipient pursuant to this Agreement shall lapse and become null
and void, and all of the RSUs shall be forfeited to the Company, on the date the
Committee determines that the Performance Goal for each and all of the
Performance Periods has not been achieved.  In addition, if the Performance Goal
is achieved for any of the Performance Periods, any RSUs that do not become
vested pursuant to subparagraphs (a), (c) or (d) above shall be forfeited and
the Recipient shall cease to have any rights with respect to such forfeited
RSUs.

Subject to satisfaction of the withholding provisions of Section 8, on the date
the RSUs granted hereunder become vested, the Recipient shall be entitled to
receive one Share, which shall be delivered or transferred as soon as
administratively practicable thereafter in exchange for each vested RSU granted
hereunder and after such delivery or transfer the Recipient shall have no
further rights with respect to such RSU.  The Company shall cause to be
delivered or transferred to the Recipient (or the Recipient’s legal
representative or heir) a stock certificate representing those Shares issued in
exchange for RSUs awarded hereby or shall cause the shares to be registered on
the applicable stock transfer records in the Recipient’s name, and such Shares
shall be transferable by the Recipient (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable federal or state securities law).

4.

Dividend Equivalents.  [No Dividend Equivalents shall be paid with respect to
any RSUs during the Restricted Period.] [OR] [During the Restricted Period,
Dividend Equivalents with respect to the RSUs shall be accrued and credited,
without interest, to a notional account and shall be subject to the same vesting
and payment schedule as the underlying RSUs [and payable in cash].]

5.

Section 409A. The RSUs granted hereby are subject to the payment timing and
other restrictions set forth in Section 13.14 of the Plan.  

6.

Transfer Restrictions.  The RSUs granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Notwithstanding the foregoing, the
Recipient may assign or transfer the RSUs granted hereby pursuant to a qualified
domestic relations order (as defined in Section 414(p) of the Code, or
Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended), or with the consent of the Committee (i) for charitable donations;
(ii) to the Recipient’s spouse, children or grandchildren (including any adopted
and stepchildren and grandchildren), or (iii) a trust for the benefit of the
Recipient or the persons referred to in clause (ii) (each transferee thereof, a
“Permitted Assignee”); provided that such Permitted Assignee shall be bound by
and subject to all of the terms and conditions of the Plan and this Award
Agreement and shall execute an agreement satisfactory to the Company evidencing
such obligations, relating to the RSUs; and provided further that the Recipient
shall remain bound by the terms and conditions of the Plan.  Further, any Shares
delivered upon the vesting of the RSUs awarded hereunder may not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws, and the Recipient agrees (i) that
the Company may refuse to

4

--------------------------------------------------------------------------------

 

cause the transfer of such shares to be registered on the applicable stock
transfer records if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law, and (ii) that the Company may give related instructions to the transfer
agent, if any, to stop registration of the transfer of such shares.

7.

Capital Adjustments and Reorganizations. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

8.

Tax Withholding.  To the extent that the receipt of the RSUs or the Agreement,
the vesting of the RSUs or a distribution under the Agreement results in income
to the Recipient for federal, state or local income, employment, excise or other
tax purposes with respect to which the Company or any of its Subsidiaries has a
withholding obligation, the Recipient shall deliver to the Company or such
Subsidiary at the time of such receipt, vesting or distribution, as the case may
be, such amount of money as the Company or such Subsidiary may require to meet
its obligation under applicable tax laws or regulations.  If the Recipient fails
to do so, the Company or any of its Subsidiaries is authorized to withhold from
wages or other amounts otherwise payable to such Recipient the minimum statutory
withholding taxes as may be required by law or to take such other action as may
be necessary to satisfy such withholding obligations.  Subject to restrictions
that the Committee, in its sole discretion, may impose, the Recipient may
satisfy such obligation for the payment of such taxes by tendering previously
acquired Shares (either actually or by attestation, valued at their then Fair
Market Value) that have been owned for a period of at least six months (or such
other period to avoid accounting charges against the Company’s earnings), or by
directing the Company to retain Shares (up to the Recipient’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact) otherwise deliverable under this Agreement.  The Company
shall not be obligated to deliver, transfer or release any Shares upon the
vesting of the RSUs until all applicable federal, state and local income,
employment, excise or other tax withholding requirements have been satisfied.

9.

No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  Notwithstanding anything contained in this Agreement to the contrary,
if the application of any provision of this Agreement would yield a fractional
share, such fractional share shall be rounded down to the next whole Share.

10.

Not an Employment Agreement. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to guarantee
the right to remain an employee of the Company or its Subsidiaries for any
specified term.

11.

Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at 10713 West Sam Houston Parkway
N., Suite 800, Houston, Texas 77064, Attention: Chief Financial Officer,
facsimile number (281) 765-7175, and to the Recipient at the Recipient’s address
and facsimile number (if applicable) indicated beneath the Recipient’s signature
on the execution page of this Agreement, or at such other address and facsimile
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

12.

Amendment and Waiver. Except as otherwise provided in Section 12.1 of the Plan,
this Agreement may be amended, modified or superseded only by written instrument
executed by the Company and the Recipient. Only a written instrument executed
and delivered by the party waiving compliance hereof shall make any waiver of
the terms or conditions effective.  Any waiver granted by the Company shall be
effective only if

5

--------------------------------------------------------------------------------

 

executed and delivered by a duly authorized executive officer of the
Company.  The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or of any breach of any
term or condition, contained in this Agreement, in one or more instances, shall
be construed as a continuing waiver of any such condition or breach, a waiver of
any other term or condition, or a waiver of any breach of any other term or
condition.

13.

Governing Law and Severability. This Agreement shall be governed by the laws of
the State of Delaware without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

14.

Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the RSUs granted hereby, this Agreement shall bind,
be enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Recipient and the Recipient’s Permitted Assignees executors,
administrators, agents, legal and personal representatives.

15.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument

16.

Grant Subject to Terms of Plan and this Agreement.  The Recipient acknowledges
and agrees that the grant of the RSUs hereunder is made pursuant to and governed
by the terms of the Plan and this Agreement, ratifies and consents to any action
taken by the Company, the Board of Directors or the Committee concerning the
Plan and agrees that the grant of the RSUs pursuant to this Agreement is subject
in all respects to the more detailed provisions of the Plan.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all effective as of the date first above written.

PATTERSON-UTI ENERGY, INC.:



By:

Name:

Title:

 

RECIPIENT:




Name:  
Address:______________________________
______________________________
______________________________
Facsimile No.:___________________________

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

The Performance Goals for the applicable Performance Periods are set forth in
the following table.

[The Forfeiture Restrictions shall not lapse and the RSUs shall not vest either
in part or in whole unless the Company’s earnings before interest, taxes,
depreciation, and amortization as determined by the Committee based on the
Company’s audited financial statements (“EBITDA”) for any of the periods
reflected in the table below is equal to or greater than the amount required for
such Performance Period as set forth below:]

For the Performance Period…

[the required Performance Goal is EBITDA for such period equal to or greater
than …]

 

 

 

 

 

 

 

 

 

8